DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.  Regarding claims 1-3, 7-9, and 13-15 rejected under 35 U.S.C. as being unpatentable over Bozek et al. (U.S. Pat. App. Pub. 2013/0262626), Henderson (U.S. Pat. App. Pub. 2012/0254842), and Ernst (“Version Control Concepts and Best Practices”, 8 pages, 06/20/2016), claims 4, 10, and 16 rejected under 35 U.S.C. as being unpatentable over Bozek, Henderson, Ernst, and Heroku Dev Center (“CLI Usage”, 3 pages, 08/02/2016), and claims 5, 6, 11, 12, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Bozek, Henderson, Ernst, and Pech et al. (U.S. Pat. App. Pub. 2014/0337467), Applicant generally asserts:
“neither Bozek nor Henderson teach or suggest service platform providing virtual organization services or the version control system function as a source of truth for the applications” (Remarks, p. 10);
“Ernst does not teach or suggest service platform providing virtual organization services or the version control system function as a source of truth for the applications” (Remarks, p. 10). 

To the assertion that neither Bozek nor Henderson teach “service platform providing virtual organization services”, Examiner submits that the rejection previously cited Bozek as disclosing “the service platform providing virtual organization services” (platform providing design-time services and run-time services, i.e., virtual organization services, Bozek, ¶[0061]-[0062]).  Applicant’s amendment of this recitation appears to merely reword the same broad concept, and no technical argument has been presented as to why the design-time/run-time services of Bozek do not read on the claimed “virtual organization services”.  Therefore, Examiner reiterates the previous citation as now applied in the rejection below.  Furthermore, Examiner reiterates the argument made in the previous Office Action that “virtual organization services” is not a term of art.  The Specification at best provides general examples of such services, which appear to be functionalities/agents within the service platform (“In one embodiment, service platform 250 provides virtual organization (VOrg) services including, for example, VOrg 
To the assertion that neither Bozek nor Henderson teach “the version control system function as a source of truth for the applications”, Examiner submits that the previous rejection relied on Ernst for this limitation.  As such, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To the assertion that Ernst does not teach “service platform providing virtual organization services”, Examiner submits that this argument again amounts to piecemeal analysis, where Ernst was relied upon to teach other aspects of the claim other than a platform providing virtual organization services.  As stated above, Bozek reads on this broadly defined feature, disclosing a platform that provides design-time services and run-time services, i.e., virtual organization services (Bozek, ¶[0061]-[0062]).
To the assertion that Ernst does not teach “the version control system function as a source of truth for the applications”, Ernst disclosed a version control system that defines the functionality of an app command as previously asserted in the rejection (repository, i.e., version control mechanism, accessible by server, i.e., service platform, p. 2, “Repositories and working copies”, Figure titled “Distributed version control”; running a command, e.g., “hg fetch”, whose the effect, i.e., functionality, is determined based on an update of changes to a working copy [“hg fetch” performing an “hg pull”, which moves changes, i.e., information, from a central repository, i.e., version control mechanism, p. 3, first paragraph], i.e., information from a version control mechanism, p3, second paragraph, p. 6, “Distributed version control best practices”).  Examiner submits that Ernst further disclosed such a repository as centralized, i.e., a source-of-truth, for working copies (Ernst, p. 2, “Distributed and centralized version control”).  Applicant’s remarks regarding this point provide little to no technical argument as to why Ernst does not teach this broad concept as claimed. 
.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 and 02/22/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 7, and 13 recite the limitation "the source-of-truth information" in lines 18, 20, and 19, respectively.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite any “source-of-truth information”.  Claims 2-6, 8-12, and 14-18 are rejected as depending from claims 1, 7, and 13, respectively, and under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek et al. (U.S. Pat. App. Pub. 2013/0262626), and further in view of Henderson (U.S. Pat. App. Pub. .

	Regarding claim 1, Bozek disclosed a method comprising:
	receiving, via an application program interface (API) (design-time services API, ¶[0061], Fig. 3, element 312) with a service platform (platform, ¶[0016]) providing virtual organization services (platform providing design-time services and run-time services, i.e., virtual organization services, ¶[0061]-[0062]) executing on one or more hardware processing devices coupled with a physical memory device (processor in communication with a database, claim 1), a command request for an application development function (user, e.g., entering a name for an application, editing an application definition, selecting applications/templates, i.e., command requests for an application development function, ¶[0016]-[0017]) received by a development environment  and provided to the service platform via at least the development environment and the API (using a development environment via web browser, i.e., computing platform, ¶[0016]; using the API to input application information, i.e., command requests, ¶[0061]);
	providing, with the service platform, command functionality corresponding to the command from the development environment (platform providing functionality, e.g., populating an application definition of a selected template, i.e., code designated by the development environment, ¶[0016]; allowing editing, i.e., functionality, of the application definition by the user via a GUI, ¶[0017]);
	updating code in the development environment (editing/updating the application by the user, ¶[0016]-[0017]);
	storing the updated code in a data storage device (copying application files to a web-based file server, ¶[0059]); and
	providing an indication to the development environment that the functionality has been performed by the service platform (previewing the edited application, ¶[0017]).
	While Bozek disclosed a GUI (¶[0017]), Bozek did not specifically disclose:
	wherein the request is in the form of a command line interface (CLI) command received by a development environment (emphasis added).

	wherein the request is in the form of a command line interface (CLI) command received by a development environment (calling functionality, i.e., requests, using a CLI within a development environment/API, ¶[0783]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the request of Bozek into a form of a CLI command as claimed, because doing so would have been simple substitution of one known element (i.e., GUI) for another (i.e., CLI) to obtain predictable results (i.e., a request in the form of a CLI command).
	While Bozek and Henderson disclosed receiving a command request and providing functionality corresponding to the command request (e.g., allowing editing, i.e., functionality, of the application definition by the user via a GUI, i.e., command requests, ¶[0016], [0017]), Bozek and Henderson did not disclose:
providing, with the service platform, command functionality corresponding to the CLI command from the development environment, wherein the command functionality is for either a general service platform command that operates on a service platform account as a whole and not specific to any particular app, or operates for an app command to be executed from within an app local working copy being developed in association with the development environment, and the command functionality is defined by information from a version control entity accessible by the service platform, wherein the version control entity is a source-of-truth for the command functionality;
	updating code in the development environment based on the source-of-truth information from the version control entity (emphasis added).
	Ernst disclosed:
wherein the command functionality is for either a general service platform command that operates on a service platform account as a whole and not specific to any particular app (claimed in the alternative), or operates for an app command to be executed from within an app local working copy being developed in association with the development environment (e.g., “commit”, i.e., app command, for committing edits to a working copy, i.e., local working copy, p. 2, “Repositories and working copies”, 2nd 
	updating code in the development environment based on the source-of-truth information from the version control entity (“hg fetch” performing “hd update”, i.e., updating the code, based on code, i.e., information, retrieved by “hg pull”, Ernst, p. 6, “Distributed version control best practices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service platform of Bozek and Henderson wherein the command functionality is for either a general service platform command that operates on a service platform account as a whole and not specific to any particular app, or operates for an app command to be executed from within an app local working copy being developed in association with the development environment, and the command functionality is defined by information from a version control entity accessible by the service platform, wherein the version control entity is a source-of-truth for the command functionality, and updating code in the development environment based on the source-of-truth information from the version control entity as claimed, because doing so would ensure that the code being referenced by the command request was current and up-to-date with the latest changes by each user of the service platform, and would avoid conflicts (Ernst, p. 5, “Incorporate others’ changes frequently”).

	Regarding claim 2, Bozek, Henderson, and Ernst disclosed the method wherein the command comprises a general command that operates on the code within a platform account (users logging into 

Regarding claim 3, Bozek, Henderson, and Ernst disclosed the method wherein the command comprises an app command that is executed on the code from within an app's local working copy (an app command that is executed on the code from within an app's local working copy, e.g, executing a commit, i.e., app command, to a working copy, i.e., local working copy, Ernst, p. 2, “Repositories and working copies”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bozek and Henderson wherein the command comprises an app command that is executed on the code from within an app's local working copy as claimed, because making edits to a working copy would not affect teammates also working on the app (Ernst, p. 2, second paragraph) and doing so would have been applying a known technique (i.e., using a commit command on a working copy) to a known device/method/product (i.e., sending commands for code in a development environment) ready for improvement to yield predictable results (i.e., executing an app command on a local working copy).
	Claims 9 and 15 are rejected under the same rationale as claim 1 above.

	Regarding claim 7, Bozek disclosed a non-transitory computer-readable medium (data storage devices, ¶[0015]) having stored thereon instructions (software, ¶[0015]) that, when executed by one or more processors (processors, ¶[0015]), are configurable to cause the one or more processors to:
	receive, via an application program interface (API) (design-time services API, ¶[0061], Fig. 3, element 312) with a service platform (platform, ¶[0016]) providing virtual organization services (platform providing design-time services and run-time services, i.e., virtual organization services, ¶[0061]-[0062]) executing on one or more hardware processing devices coupled with a physical memory device (processor in communication with a database, claim 1), a command request for an application development function (user, e.g., entering a name for an application, editing an application definition, selecting applications/templates, i.e., command requests for an application development function, 
	provide, with the service platform, command functionality corresponding to the command from the development environment (platform providing functionality, e.g., populating an application definition of a selected template, i.e., code designated by the development environment, ¶[0016]; allowing editing, i.e., functionality, of the application definition by the user via a GUI, ¶[0017]);
	update code in the development environment (editing/updating the application by the user, ¶[0016]-[0017]);
	store the updated code in a data storage device (copying application files to a web-based file server, ¶[0059]); and
	provide an indication to the computing platform that the functionality has been performed by the service platform (previewing the edited application, ¶[0017]).
	While Bozek disclosed a GUI (¶[0017]), Bozek did not specifically disclose:
	wherein the request is in the form of a command line interface (CLI) command received by a development environment (emphasis added).
	Henderson disclosed:
	wherein the request is in the form of a command line interface (CLI) command from a development environment (calling functionality, i.e., requests, using a CLI within a development environment/API, ¶[0783]).
	The combination of references is made under the same rationale as claim 1 above.
	While Bozek and Henderson disclosed receiving a command request and providing functionality corresponding to the command request (e.g., allowing editing, i.e., functionality, of the application definition by the user via a GUI, i.e., command requests, ¶[0016], [0017]), Bozek and Henderson did not disclose:
provide, with the service platform, command functionality corresponding to the CLI command from the development environment, wherein the command functionality is for either a general service platform command that operates on a service platform account as a whole and not specific to any particular app, or operates for an app command to be executed from within an app local working copy being developed in association with the development environment, and the command functionality is defined by information from a version control entity accessible by the service platform, wherein the version control entity is a source-of-truth for the command functionality;
	update code in the development environment based on the source-of-truth information from the version control entity (emphasis added).
	Ernst disclosed:
provide, with the service platform, command functionality corresponding to the CLI command from the development environment, wherein the command functionality is for either a general service platform command that operates on a service platform account as a whole and not specific to any particular app (claimed in the alternative), or operates for an app command to be executed from within an app local working copy being developed in association with the development environment (e.g., “commit”, i.e., app command, for committing edits to a working copy, i.e., local working copy, p. 2, “Repositories and working copies”, 2nd paragraph), and the command functionality is defined by information from a version control entity accessible by the service platform (repository, i.e., version control mechanism, accessible by server, i.e., service platform, p. 2, “Repositories and working copies”, Figure titled “Distributed version control”; running a command, e.g., “hg fetch”, whose the effect, i.e., functionality, is determined based on an update of changes to a working copy [“hg fetch” performing an “hg pull”, which moves changes, i.e., information, from a central repository, i.e., version control mechanism, p. 3, first paragraph], i.e., information from a version control mechanism, p3, second paragraph, p. 6, “Distributed version control best practices”), wherein the version control entity is a source-of-truth for the command functionality (centralized version control using just one central repository, i.e., source-of-truth, for working copies, p. 2, “Distributed and centralized version control”);
	update code in the development environment based on the source-of-truth information from the version control entity (“hg fetch” performing “hd update”, i.e., updating the code, based on code, i.e., information, retrieved by “hg pull”, Ernst, p. 6, “Distributed version control best practices”).


	Regarding claim 8, Bozek, Henderson, and Ernst disclosed the non-transitory computer-readable medium wherein the command comprises a general command that operates on the code within a platform account (users logging into accounts on the platform, Bozek, ¶[0016], [0061]) and is not specific to a particular app (publishing, i.e., a general command, application templates, i.e., code not specific to a particular app, Bozek, ¶[0016]).

	Regarding claim 13, Bozek disclosed a system comprising:
	a memory device (memories, ¶[0015]);
	one or more hardware processing devices coupled with the memory device (processors, ¶[0015]) configurable to receive, via an application program interface (API) (design-time services API, ¶[0061], Fig. 3, element 312) with a service platform providing virtual organization services (platform providing design-time services and run-time services, i.e., virtual organization services, ¶[0061]-[0062]) executing on one or more hardware processing devices coupled with a physical memory device (processor in communication with a database, claim 1), a command request for an application development function (user, e.g., entering a name for an application, editing an application definition, selecting applications/templates, i.e., command requests for an application development function, ¶[0016]-[0017]) received by a development environment and provided to the service platform via at least the development environment and the API (using a development environment via web browser, i.e., computing platform, ¶[0016]; using the API to input application information, i.e., command requests, ¶[0061]), to provide, with the service platform, command functionality corresponding to the command from the development environment (platform providing functionality, e.g., populating an application definition of a selected template, i.e., code designated by the development environment, ¶[0016]; allowing editing, i.e., functionality, of the application definition by the user via a GUI, ¶[0017]), to update code in the development environment (editing/updating the application by the user, ¶[0016]-[0017]), to store the updated code in a data storage device (copying application files to a web-based file server, ¶[0059]), and 
	While Bozek disclosed a GUI (¶[0017]), Bozek did not specifically disclose:
	wherein the request is in the form of a command line interface (CLI) command received by a development environment (emphasis added).
	Henderson disclosed:
	wherein the request is in the form of a command line interface (CLI) command from a development environment (calling functionality, i.e., requests, using a CLI within a development environment/API, ¶[0783]).
	The combination of references is made under the same rationale as claim 1 above.
	While Bozek and Henderson disclosed receiving a command request and providing functionality corresponding to the command request (e.g., allowing editing, i.e., functionality, of the application definition by the user via a GUI, i.e., command requests, ¶[0016], [0017]), Bozek and Henderson did not disclose:
to provide, with the service platform, command functionality corresponding to the CLI command from the development environment, wherein the command functionality is for either a general service platform command that operates on a service platform account as a whole and not specific to any particular app, or operates for an app command to be executed from within an app local working copy being developed in association with the development environment, and the command functionality is defined by information from a version control entity accessible by the service platform, wherein the version control entity is a source-of-truth for the command functionality, to update code in the development environment based on the source-of-truth information from the version control entity (emphasis added).
	Ernst disclosed:
to provide, with the service platform, command functionality corresponding to the CLI command from the development environment, wherein the command functionality is for either a general service platform command that operates on a service platform account as a whole and not specific to any particular app (claimed in the alternative), or operates for an app command to be executed from within an nd paragraph), and the command functionality is defined by information from a version control entity accessible by the service platform (repository, i.e., version control mechanism, accessible by server, i.e., service platform, p. 2, “Repositories and working copies”, Figure titled “Distributed version control”; running a command, e.g., “hg fetch”, whose the effect, i.e., functionality, is determined based on an update of changes to a working copy [“hg fetch” performing an “hg pull”, which moves changes, i.e., information, from a central repository, i.e., version control mechanism, p. 3, first paragraph], i.e., information from a version control mechanism, p3, second paragraph, p. 6, “Distributed version control best practices”), wherein the version control entity is a source-of-truth for the command functionality (centralized version control using just one central repository, i.e., source-of-truth, for working copies, p. 2, “Distributed and centralized version control”), to update code in the development environment based on the source-of-truth information from the version control entity (“hg fetch” performing “hd update”, i.e., updating the code, based on code, i.e., information, retrieved by “hg pull”, Ernst, p. 6, “Distributed version control best practices”).
	The combination of references is made under the same rationale as claim 1 above.

	Regarding claim 14, Bozek, Henderson, and Ernst disclosed the system wherein the command comprises a general command that operates on the code within a platform account (users logging into accounts on the platform, Bozek, ¶[0016], [0061]) and is not specific to a particular app (publishing, i.e., a general command, application templates, i.e., code not specific to a particular app, Bozek, ¶[0016]).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek (U.S. Pat. App. Pub. 2013/0262626), Henderson (U.S. Pat. App. Pub. 2012/0254842), Ernst (“Version control concepts and best practices”, 8 pages, June 20, 2016) as applied to claims 1, 7, and 13 above, respectively, and further in view of Heroku Dev Center (“CLI Usage”, August 2, 2016, 3 pages), hereinafter Heroku.

Regarding claim 4, Bozek, Henderson, and Ernst disclosed the method as detailed above.   Bozek, Henderson, and Ernst did not disclose the method wherein an app name corresponding to the code is detected by scanning one or more version control files.
	Heroku disclosed:
	wherein an app name corresponding to the code is detected by scanning one or more version control files  (“heroku apps:info” command causing an app name for a working copy, i.e., code, is detected by scanning a git remote, i.e., version control file, “The app name is automatically detected by scanning the git remotes for the current working copy”, p. 2, “App commands”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bozek, Henderson, and Ernst wherein an app name corresponding to the code is detected by scanning one or more version control files as claimed, because doing so would have allowed for simpler commands without having to use arguments to specify which app to operate on explicitly (Heroku, p. 2, “App commands”).
	Claims 10 and 16 are rejected under the same rationale as claim 4 above.

Claims 5, 6, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek (U.S. Pat. App. Pub. 2013/0262626), Henderson (U.S. Pat. App. Pub. 2012/0254842), and Ernst (“Version control concepts and best practices”, 8 pages, June 20, 2016) as applied to claims 1, 7, and 13 above, respectively, and further in view of Pech et al. (U.S. Pat. App. Pub. 2014/0337467), hereinafter Pech.

	Regarding claim 5, Bozek, Henderson, and Ernst disclosed the method wherein the command comprises a CLI-based operation that has a corresponding name (CLI functionality, i.e., operation, including, e.g., create, read, update, exchange, i.e., names, Henderson, ¶[0783]).
Bozek, Henderson and Ernst did not disclose the method wherein a POST operation is used to invoke the command.
Pech disclosed a POST operation used to invoke a CLI command (CLI commands sent as POST requests, ¶[0019]).

	Claims 11 and 17 are rejected under the same rationale as claim 5 above.

	Regarding claim 6, Bozek, Henderson, and Ernst disclosed the method wherein the command comprises a CLI-based operation that has a corresponding name (CLI functionality, i.e., operation, including, e.g., create, read, update, exchange, i.e., names, Henderson, ¶[0783])
Bozek, Henderson, and Ernst did not disclose the method wherein a GET operation is used to invoke the command.
	Pech disclosed a GET operation used to invoke a CLI command (CLI commands sent as GET requests, ¶[0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bozek, Henderson, and Ernst to invoke CLI commands using a GET operation as claimed, because doing so would have been applying a known technique (i.e., sending CLI commands as GET requests) to a known device/method/product (i.e., CLI commands) ready for improvement to yield predictable results (i.e., using GET operations to invoke a CLI command).
	Claims 12 and 18 are rejected under the same rationale as claim 6 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441